

114 HR 5820 IH: Modernizing Travel to the Marianas Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5820IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Ms. Bordallo introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security to develop and implement a fully automated electronic
			 system for travel authorization for the Guam and Northern Mariana Islands
			 visa waiver program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Modernizing Travel to the Marianas Act of 2016. 2.Electronic system for travel authorization for Guam and Northern Mariana Islands Visa Waiver ProgramSection 212(l) of the Immigration and Nationality Act (8 U.S.C. 1182(l)) is amended by adding at the end the following:
			
				(7)Electronic system for travel authorization
 (A)SystemThe Secretary of Homeland Security, in consultation with the Secretary of State, shall develop and implement a fully automated electronic system for travel authorization (referred to in this paragraph as the System) to collect such biographical and other information as the Secretary of Homeland Security determines necessary to determine, in advance of travel, the eligibility of, and whether there exists a law enforcement or security risk in permitting, the alien to travel to the Guam or the Commonwealth of the Northern Mariana Islands, which is similar to the electronic system for travel authorization described in section 217(h)(3).
 (B)Eligibility determination under the SystemBeginning on the date on which the System developed under subparagraph (A) is fully operational, each alien traveling under the program under this subsection shall, before applying for admission to Guam or the Commonwealth of the Northern Mariana Islands, electronically provide to the System biographical information and such other information as the Secretary of Homeland Security shall determine necessary to determine the eligibility of, and whether there exists a law enforcement or security risk in permitting, the alien to travel to Guam or the Commonwealth of the Northern Mariana Islands. Upon review of such biographical information, the Secretary of Homeland Security shall determine whether the alien is eligible to travel to Guam or the Commonwealth of the Northern Mariana Islands under the program.
					(C)Fees
 (i)In generalNotwithstanding section 286(g), not later than 1 year after the date of enactment of the Modernizing Travel to the Marianas Act of 2016, the Secretary of Homeland Security shall establish a fee for the use of the System and begin assessment and collection of that fee. The initial fee shall be the sum of—
 (I)an amount that will ensure that the ports of entry in Guam and the Commonwealth of the Northern Mariana Islands are equipped with appropriate resources and staff, as determined by the Secretary; and
 (II)an amount that will at least ensure recovery of the full costs of providing the administering the System, as determined by the Secretary.
 (ii)Disposition of amounts collectedNotwithstanding section 286(c), amounts collected under clause (i)(I) shall be made available to the Secretary of Homeland Security for the costs associated with operating the ports of entry in Guam and the Commonwealth of the Northern Mariana Islands, and amounts collected under clause (i)(II) shall be made available to the Secretary of Homeland Security for the costs associated with administering the System. Such amounts shall remain available until expended.. 
		